286 S.E.2d 614 (1982)
Marvin D. RIDINGS
v.
Cornelia A. RIDINGS.
No. 8121DC296.
Court of Appeals of North Carolina.
February 2, 1982.
*615 Pettyjohn & Molitoris by Theodore M. Molitoris, Winston-Salem, for plaintiff-appellant.
White & Crumpler by Robert B. Womble, Winston-Salem, for defendant-appellee.
MORRIS, Chief Judge.
Rule 56 does not require the movant to set forth the grounds upon which he bases a motion for summary judgment. Conover v. Newton, 297 N.C. 506, 256 S.E.2d 216 (1979), and, of course, the very nature of the motion obviates the necessity for findings of fact. We assume that the trial judge determined defendant's evidence of ratification sufficient to meet her burden of persuasion on the affirmative defense, negating the existence of any genuine issue of material fact on the allegations of incompetency and undue influence. These grounds, which we find sufficient, are dispositive. Hence, we choose only to outline the basis of our determination that evidence of plaintiff's ratification of the separation agreement resulted in a lack of triable issue of fact.
G.S. 1A-1, Rule 8(c) requires that "[i]n pleading to a preceding pleading, a party shall set forth affirmatively ... any... matter constituting an avoidance or affirmative defense." We note that defendants' answer did not contain the defense of ratification. Rule 56, however, does not limit consideration of a motion for summary judgment to the pleadings. The court may consider depositions, answers to interrogatories, admissions on file and affidavits. Indeed,
[T]he nature of summary judgment procedure (G.S. 1A-1, Rule 56), coupled with our generally liberal rules relating to amendment of pleadings, require that unpleaded affirmative defenses be deemed part of the pleadings where such defenses are raised in a hearing on motion for summary judgment. Bank v. Gillespie, 291 N.C. 303, 230 S.E.2d 375 (1976). See also 6 Moore, Federal Practice (2d ed. 1976) § 56-736.
Cooke v. Cooke, 34 N.C.App. 124, 125, 237 S.E.2d 323, 324, cert. denied, 293 N.C. 740, 241 S.E.2d 513 (1977). Thus, although it is better practice to require a formal amendment to the pleadings, unpleaded defenses, *616 when raised by the evidence, should be considered in resolving a motion for summary judgment. Bank v. Gillespie, 291 N.C. 303, 230 S.E.2d 375 (1976).
A transaction procured by undue influence may be ratified by the victim, foreclosing a subsequent suit to vitiate the contract. Link v. Link, 278 N.C. 181, 179 S.E.2d 697 (1971). The pleadings, answers to interrogatories and affidavits clearly show that plaintiff acceded to the separation agreement. Plaintiff maintains that the acts constituting defendant's exercise of undue influence occurred prior to execution of the agreement, and he does not allege, nor does the record reveal, any undue influence after 8 June 1978, the date the agreement was signed. Plaintiff, between 8 June 1978 and the filing of his action on 29 November 1978, accepted and retained all benefit growing out of the agreement. Defendant made all the tax, mortgage, and insurance premium payments on the dwelling owned by defendant and plaintiff as tenants in common. She also contributed to its general maintenance. She transferred to plaintiff certain property listed in the separation agreement, including title to and possession of a 1974 Cadillac automobile. Plaintiff recognized the legitimacy of the agreement by continued performance thereunder after any purported duress had terminated. He made alimony payments from July until November of 1978. He further acknowledged the validity of the agreement by conveying full possession and title to the parties' 1967 Chevrolet automobile. Plaintiff thus acquiesced for months in the separation agreement which he would now avoid. He has shown no ground for rescission based upon the exercise of undue influence.
Plaintiff, in addition, was unable to show that he could support his position on incompetency by the offer of proof at trial. With regard to the standard of competency required validly to enter a contract,
[w]e have said ... that ... a person has mental capacity sufficient to contract if he knows what he is about [Moffit v. Witherspoon, 32 N.C., 185; Paine v. Roberts, 82 N.C., 451], and that the measure of capacity is the ability to understand the nature of the act in which he is engaged and its scope and effect, or its nature and consequences, not that he should be able to act wisely or discreetly, nor to drive a good bargain, but that he should be in such possession of his faculties as to enable him to know at least what he is doing and to contract understandingly.
Sprinkle v. Wellborn, 140 N.C. 163, 181, 52 S.E. 666, 672 (1905). Plaintiff's evidence shows that he suffered headaches, anxiety and mild to moderate depression prior to signing the agreement, and he submitted the affidavit of a physician who treated him. Dr. Thomas B. Cannon stated under oath that, in his opinion, plaintiff's judgment may have been impaired, affecting his ability "to negotiate or understand the nature and extent of the property that he owned and to reasonably, intelligently and voluntarily dispose of the property by a Separation Agreement or any other rational exchange of properties, all due to his depressed state, medication and general health condition." This information, if taken alone, perhaps would be sufficient to raise a genuine issue of plaintiff's ability to grasp the nature and consequences of his actions. Plaintiff failed, however, to make a showing sufficient to indicate continued incompetence in the face of the evidence of ratification.
The party seeking to exercise the privilege of avoidance has the burden of proof on the question of whether he was mentally ill. Everyone is presumed to be sane until the contrary appears. 2 Stansbury's N.C. Evidence § 238 (Brandis rev. 1973). Also, when the movant has satisfied his burden on a motion for summary judgment, the respondent may not simply rely on the allegations in the pleadings, but must reply by submitting contrary information showing that a genuine issue of fact exists. Hotel Corp. v. Taylor and Fletcher v. Foremans, Inc., 301 N.C. 200, 271 S.E.2d 54 (1980).
*617 Though there is some evidence of incompetency at the time the agreement was signed, the record contains no information as to how long plaintiff continued to suffer the allegedly debilitating mental illness. Plaintiff could not have ratified the separation agreement as long as his condition remained unchanged. See Walker v. McLaurin, 227 N.C. 53, 40 S.E.2d 455 (1946). Yet there is plenary evidence of ratification. We deem it incumbent upon plaintiff, in the face of the presumption of competence, the evidence of ratification, and defendant's motion for summary judgment, to offer evidence of his continued incapacity which would counter defendant's affirmative defense. This, plaintiff failed to do.
The court awarded summary judgment in favor of the party with the burden of proof. Such grant is appropriate if the movant's evidence is not self-contradictory and there is no question of witness credibility, as here. The evidence in this case is also direct, without gaps, and does not require application of any legal principle upon which reasonable minds could differ. See generally Kidd v. Early, 289 N.C. 343, 222 S.E.2d 392 (1976). We thus find that defendant met the burden of persuasion on the affirmative defense of ratification by the strength of her own evidence, even though her affidavits and supporting material were not challenged.
The order of summary judgment for defendant was appropriately entered. The court's judgment is, therefore,
Affirmed.
ARNOLD and BECTON, JJ., concur.